DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 11 January 2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2005-161852 A (hereinafter “Tomoyuki”) with a machine translation (submitted on 24 November 2020) being used as the English language equivalent translation.Regarding claim 1 	Tomoyuki teaches a metal/fiber-reinforced plastic composite material, where the fiber-reinforced plastic is laminated/bonded on the metal (abstract).  Tomoyuki teaches the metal/fiber-reinforced plastic composite material comprises: a fiber-reinforced plastic composite material (front layer) comprising unidirectionally oriented fiber reinforced plastic; and a non-fiber reinforced resin layer (core material layer) between the metal and the fiber reinforced plastic (paragraphs [0027] and [0028]), which corresponds to the front layer disposed at one side in a thickness direction of the core material layer.  Tomoyuki teaches the fiber-reinforced plastic composite material (front layer) includes a number of layers laminated together (paragraphs [0047] – [0049]), which corresponds to the fiber-reinforced plastic composite material (front layer) being obtained by laminating a plurality of unidirectional fiber resin composite sheets.  Tomoyuki teaches the non-fiber reinforced resin layer (core material layer) is applied as a solid resin film layer (paragraph [0076]), which corresponds to the claimed features requiring: (1) the core material containing a resin; and (2) an area ratio of a void in a cross section of a solidified material of the core material layer being 50% or less.Regarding claim 8 	In addition, Tomoyuki teaches the non-fiber reinforced resin (core material layer) may be applied to a metal adhesive surface (paragraph [0076]), which corresponds to an adhesive layer disposed at the other side in the thickness direction of the core material layer.Regarding claim 9 	In addition, Tomoyuki teaches the fiber-reinforced plastic composite material (front layer comprising a plurality of unidirectional fiber resin composite sheets) includes glass and/or carbon fibers, and preferably a thermosetting resin (paragraphs [0047] – [0050]).Regarding claim 10 	As previously mentioned above for claim 1, Tomoyuki teaches a metal/fiber-reinforced plastic composite material, where the fiber-reinforced plastic is laminated/bonded on the metal (plate) (abstract).  Tomoyuki teaches the metal/fiber-reinforced plastic composite material comprises: a fiber-reinforced plastic composite material (front layer); and a non-fiber reinforced resin layer (core material layer) between the metal and the fiber reinforced plastic (paragraphs [0027] and [0028]), which corresponds to the limitations from claim 10 requiring the reinforcement sheet according to claim 1, and a metal plate reinforced by the reinforcement sheet.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoyuki as applied to claim 1 above.Regarding claim 2 	The limitations for claim 1 have been set for the above.  In addition, Tomoyuki teaches for the purpose of reinforcing the non-fiber reinforced resin layer (core material layer) or improving the toughness and ensuring the thickness, it is preferable to contain particles (further containing a filler) or nonwoven fabric made of a thermoplastic resin or a thermoplastic elastomer (paragraph [0066]).  Tomoyuki does not explicitly teach a content ratio of the particles (filler) in the non-fiber reinforced resin layer (core material layer) is 15 mass% or more and below 85 mass%.  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to determine an appropriate amount of the particles (filler) disclosed by Tomoyuki to yield a non-fiber reinforced resin layer which is sufficiently tough for its intended application.Regarding claims 3 and 4	The limitations for claim 1 have been set for the above.  In addition, Tomoyuki teaches the non-fiber reinforced resin layer comprises a resin and particles dispersed therein, where the particles may be made from a thermoplastic elastomer (paragraphs [0065] and [0066]), which corresponds to a resin containing a matrix resin and an elastomer forming a two-phase structure dispersed in the matrix resin.  Tomoyuki also teaches the particles are contained in the non-fiber reinforced resin layer (matrix resin of the core material layer) for the purpose of reinforcing the non-fiber reinforced resin layer or improving the toughness and ensuring its thickness (paragraph [0066]). 	Tomoyuki does not explicitly teach an area ratio of a domain consisting of the elastomer in the cross section of the solidified material of the core material is 40% or less, or 30% or less.  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to determine an appropriate amount of the particles disclosed by Tomoyuki to yield a non-fiber reinforced resin layer which is sufficiently tough for its intended application.  It is noted a higher content of the particles in the non-fiber reinforced resin layer would reasonably be considered to yield a higher area ratio of a domain consisting of the elastomeric particles in the cross section of the solidified material of the core layer.  Therefore, there is a direct correlation between the particle content, which is obvious over Tomoyuki, and the claimed area ratio of the elastomer particles (domain consisting of the elastomer), which are considered to be obvious for the reasons stated above.Regarding claims 5 and 62 or 26.56 µm2 of the cross-sectional area of the solidified material of the core material layer is 5 or more.  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to determine an appropriate amount of the particles disclosed by Tomoyuki to yield a non-fiber reinforced resin layer which is sufficiently tough for its intended application.  It is noted a higher content of the particles in the non-fiber reinforced resin layer would reasonably be considered to yield a higher number of the particles (domain) within a particular area.  Therefore, there is a direct correlation between the particle content, which is obvious over Tomoyuki, and the claimed number of the domain per 10624 µm2 or 26.56 µm2, which are considered to be obvious for the reasons stated above.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tomoyuki as applied to claim 3 above, and further in view of JP 2012082394 A (hereinafter “Nobuyuki”) with a machine translation (concurrently submitted) being used as the Regarding claim 7 	The limitations for claim 3 have been set for the above.  In addition, Tomoyuki teaches the non-fiber reinforced resin layer is preferably made of an epoxy resin (paragraph [0065]), which corresponds to the claimed matrix resin containing an unmodified epoxy resin. 	Tomoyuki does not explicitly teach the particles containing the thermoplastic elastomer contains a rubber-modified epoxy resin. 	Nobuyuki teaches a fiber-reinforced composite material prepreg, the prepreg including a thermosetting resin composition (C) containing at least a thermosetting resin (C1), and a core/shell rubber particle (C2) (abstract).  Nobuyuki teaches the thermosetting resin (C1) is preferably an epoxy resin (page 7, last paragraph).  Nobuyuki teaches the incorporation of the core/shell rubber particle (C2) is an essential component for improving: (1) the microcrack resistance; and (2) the mechanical properties (tensile strength) of the fiber-reinforced composite material prepreg (page 11, 2nd paragraph).  Nobuyuki teaches the core portion of the core/shell rubber particle includes rubber polymers (page 11, 3rd paragraph).  Nobuyuki teaches the shell portion of the core/shell rubber particle is preferably graft-polymerized to the core portion and includes a functional group which improves the affinity of the particle with the surrounding thermosetting resin (C1) and stabilizes the dispersion state of the shell component (page 11, 3rd paragraph).  Nobuyuki teaches a reactive rubber used in the rubber particles includes bisphenol A type epoxy resin with an elastomer-modified st full paragraph), which corresponds to a rubber-modified epoxy resin. 	Tomoyuki and Nobuyuki are analogous inventions in the field of fiber-reinforced plastic laminates comprising epoxy resin matrices.  It would have been obvious to one skilled in the art at the time of the invention to modify the epoxy resin of the non-fiber reinforced resin layer of Tomoyuki with the core/shell rubber particles of Nobuyuki to improve the microcrack resistance and the mechanical properties (tensile strength) of the manufactured laminate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783